Exhibit 10.3

THE McCLATCHY COMPANY

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, entered into as of [            ] (the “Grant Date”), and
between THE McCLATCHY COMPANY, a Delaware corporation (the “Company”) and
[Executive] (the “Grantee”),

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company has established THE McCLATCHY
COMPANY 2012 OMNIBUS INCENTIVE PLAN (the “Plan”) in order to provide selected
employees of the Company and its Affiliates with an opportunity to acquire
shares of the Company’s Class A Common Stock (“Stock”); and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units described
in this Agreement to the Grantee as an inducement to remain in the service of
the Company and as an incentive for extraordinary efforts during such service:

NOW, THEREFORE, it is agreed as follows:

SECTION 1. GRANT OF RESTRICTED STOCK UNITS.

(a) Grant. The Company hereby grants to the Grantee an award of [number] Stock
Units, each such unit representing a share of Stock, subject to the terms and
conditions stated below.

(b) Stock Incentive Plan. The Restricted Stock Units under this Agreement are
granted pursuant to the Plan, a copy of which the Grantee acknowledges having
received and read. The provisions of the Plan are incorporated into this
Agreement by reference and any defined terms not defined herein shall have the
meaning prescribed in the Plan.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF RESTRICTED STOCK UNITS.

To the extent not yet settled, the Restricted Stock Units granted hereunder and
the rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the Restricted Stock Units, or of any right or privilege conferred hereby,
contrary to the provisions hereof, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred hereby, the Restricted Stock Units and the rights and privileges
conferred hereby shall immediately become null and void.

SECTION 3. VESTING AND FORFEITURE.

(a) Vesting. So long as the Grantee remains in Service on March 1, 201[_] (the
“Vesting Date”), this Restricted Stock Units grant shall become fully vested.

(b) Acceleration Upon Termination Without Cause, Resignation for Good Reason or
in the Event of Death or Disability. Notwithstanding any contrary provision of
the Plan or this Agreement, the Restricted Stock Units awarded under this
Agreement shall become fully vested in the event prior to the Vesting Date the
Grantee is involuntarily terminated by the Company without Cause, resigns from
the Company for Good Reason or terminates employment with the Company on account
of death or Disability.



--------------------------------------------------------------------------------

(i) Cause. For purposes of this Agreement, “Cause” shall mean (A) a willful
failure by the Grantee to substantially perform the duties of his or her
position with the Company, other than a failure resulting from the Grantee’s
complete or partial incapacity due to physical or mental illness or impairment,
or (B) a willful act by the Grantee which constitutes gross misconduct and which
is materially injurious to the Company. No act, or failure to act, by the
Grantee shall be considered “willful” unless committed without a reasonable
belief that the act or omission was in the Company’s best interest.

(ii) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following circumstances, without the Grantee’s express
written consent, unless, if correctable, such circumstances are fully corrected
within 30 days of the notice of termination given in respect thereof: (A) a
material diminution in employee’s base compensation; (B) a material diminution
in Grantee’s authority, duties, or responsibilities; or (C) a change in the
geographic location at which Grantee must perform the duties from Sacramento,
California; provided further that a resignation shall not be considered to have
been on account of Good Reason unless the Grantee provides the Company not less
than 60 days’ advance notice in writing within 90 days of the initial occurrence
of the condition that is the basis for such Good Reason and the Company does not
correct the condition in the time frame described above.

(c) Acceleration upon Change in Control. Notwithstanding any contrary provision
of the Plan or this Agreement, upon a Change in Control while the Grantee
remains in Service and prior to the Vesting Date, the Grantee immediately shall
become fully vested in the Restricted Stock Units under this Agreement.

(d) Forfeiture. If the Grantee has not remained in continuous Service to the
Company on the Vesting Date, and vesting has not otherwise been accelerated as
provided in this Section 3, the Grantee shall forfeit all of the Restricted
Stock Units awarded under this Agreement.

(e) Leaves of Absence. For purposes of this Agreement, the Grantee’s Service
does not terminate when the Grantee goes on a bona fide leave of absence that
was approved by the Company in writing if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. The Grantee’s Service terminates in any event when the approved
leave ends unless the Grantee immediately returns to active employee work. The
Committee determines, in its sole discretion, which leaves count for this
purpose, and when the Grantee’s Service terminates for all purposes under the
Plan.

SECTION 4. STOCKHOLDER RIGHTS.

The Grantee will have no rights as a stockholder unless and until the Grantee
becomes vested, thereby becoming the holder of record of shares of Stock upon
delivery of the Stock. In accordance therewith, the Grantee shall not be
credited with Dividend Equivalent Rights on the Restricted Stock Units to the
extent of dividends issued on shares of Stock.

SECTION 5. SETTLEMENT OF RESTRICTED STOCK UNITS.

(a) Delivery of Shares of Stock. In the event the Grantee becomes fully vested
in the Restricted Stock Units under this Agreement, the Restricted Stock Units
shall be settled by delivery of shares of Stock in respect of each Restricted
Stock Unit, and except as required below in paragraph (b), the Vesting Date
shall be the record date of Grantee’s ownership of the shares of Stock. Any
fractional shares shall be delivered in cash. The certificates for the shares of
Stock so delivered may be recorded using the book-entry method of recording
share issuance and dividends. To the extent shares of Stock delivered in
accordance with this Agreement is used to cover applicable tax withholding (as
described below) the certificate shall be accompanied by a duly executed
Assignment Separate from Certificate in the form attached hereto as Exhibit A.



--------------------------------------------------------------------------------

(b) Delayed Delivery. Delivery of Stock shall be delayed to the extent the
Committee reasonably anticipates that making payment would violate Federal
securities laws or other applicable law, in which case the Stock shall instead
be delivered at the earliest date at which the Committee reasonably anticipates
that undertaking the delivery will not give rise to the violation just
described.

SECTION 6. LEGALITY OF INITIAL ISSUANCE.

No shares of Stock shall be issued upon the vesting of this award unless and
until the Company has determined that:

(a) It and the Grantee have taken any actions required to register the shares of
Stock under the Securities Act or to perfect an exemption from the registration
requirements thereof;

(b) Any applicable listing requirement of any stock exchange on which the shares
of Stock is listed has been satisfied; and

(c) Any other applicable provision of state or federal law has been satisfied.

SECTION 7. NO REGISTRATION RIGHTS.

The Company may, but shall not be obligated to, register or qualify the sale of
the shares of Stock under the Securities Act or any other applicable law. The
Company shall not be obligated to take any affirmative action in order to cause
the sale of the shares of Stock under this Agreement to comply with any law.

SECTION 8. RESTRICTIONS ON TRANSFER OF SHARES OF STOCK.

Regardless of whether the offering and sale of the shares of Stock under the
Plan have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge or other transfer of such shares of Stock
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and its counsel, such restrictions are necessary or
desirable in order to achieve compliance with the provisions of the Securities
Act, the securities laws of any state or any other law.

SECTION 9. ADJUSTMENT OF STOCK.

(a) General. If the number of outstanding shares of common stock is increased or
decreased or the shares of common stock are changed into or exchanged for a
different number or kind of Stock or other securities of the Company on account
of any recapitalization, reclassification, stock split, reverse split,
combination of Stock, exchange of Stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in such Stock effected
without receipt of consideration by the Company occurring after the Restricted
Stock Units were granted, the Committee shall make appropriate adjustments in
the number of shares of Restricted Stock Units covered by this grant.

(b) Merger or Reorganization. In the event that the Company is a party to a
merger or other reorganization, this grant shall be subject to the agreement of
merger or reorganization. Such agreement may provide, without limitation, for
the assumption of this grant by the surviving corporation or its parent, for its
continuation by the Company (if the Company is a surviving corporation) or for
settlement in cash.



--------------------------------------------------------------------------------

(c) Reservation of Rights. Except as provided in this Section 9, the Grantee
shall have no rights by reason of any subdivision or consolidation of shares of
Stock of any class, the payment of any stock dividend or any other increase or
decrease in the number of shares of Stock of any class. Any issue by the Company
of shares of Stock of any class, or securities convertible into shares of Stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Restricted Stock Units subject to this
grant. The award of this grant shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

SECTION 10. CERTAIN CUT-BACK OF PAYMENTS.

Notwithstanding anything to the contrary in this Agreement, if payments made
pursuant to this Agreement are considered “parachute payments” under Code
Section 280G, then the sum of such parachute payments plus any other payments
made by the Company to the Grantee which are considered parachute payments shall
be limited to the greatest amount which may be paid to the Grantee under Code
Section 280G without causing any loss of deduction to the Company under such
section; but only if, by reason of such reduction, the Committee reasonably
determines that the net after tax benefit of Grantee shall exceed the net after
tax benefit if such reduction were not made. The Company shall accomplish any
such reduction required pursuant to this Section 10 by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of Performance-Based Awards, then by reducing or eliminating any
accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Restricted Stock Units, then by
reducing or eliminating any other remaining parachute payments.

SECTION 11. MISCELLANEOUS PROVISIONS.

(a) Withholding Taxes. In the event that the Company determines that it is
required to withhold foreign, federal, state or local tax as a result of the
vesting of Restricted Stock Units and delivery of shares of Stock pursuant to
this Agreement, the Grantee, as a condition to the vesting of the Restricted
Stock Units, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. Satisfactory arrangements shall include
share withholding and delivery of previously owned Stock acquired pursuant to
this Agreement in an amount equal to the minimum applicable withholding or other
taxes due.

(b) No Employment Rights. Nothing in this Agreement shall be construed as giving
the Grantee the right to be retained as an employee or in any Service capacity.
The Company reserves the right to terminate the Grantee’s service at any time
and for any reason.

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail with
postage and fees prepaid and addressed to the party entitled to such notice at
the address shown below such party’s signature on this Agreement, or at such
other address as such party may designate by 10 days’ advance written notice to
the other party to this Agreement.

(d) Consent to Electronic Delivery. The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
grant, Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to the Grantee in electronic format. If at any time the
Grantee prefers to receive paper copies of such documents, as the Grantee is
entitled to, the Company will provide copies. Request for paper copies of such
documents may be made to the Secretary of the Company at 916-321-1828 or
kmorgan-prager@mcclatchy.com.



--------------------------------------------------------------------------------

(e) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof.

(f) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, as such laws are applied
to contracts entered into and performed in such State.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its officer duly authorized to act on behalf of the Committee, and the
Grantee has personally executed this Agreement.

 

THE McCLATCHY COMPANY By  

 

  Secretary Company’s Address:   2100 Q Street   Sacramento, CA 95816 Grantee By
 

 

Grantee’s Address:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,              hereby sells, assigns and transfers unto The
McClatchy Company, a Delaware corporation (the “Company”),             
(                    ) shares of common stock of the Company represented by
Certificate No.          herewith and does hereby irrevocable constitute and
appoint              Attorney to transfer the said stock on the books of the
Company with full power of substitution in the premises.

Dated:             ,             

 

 

Print Name

 

Signature

Spouse Consent (if applicable)

                 (Purchaser’s spouse) indicates by the execution of this
Assignment his or her consent to be bound by the terms herein as to his or her
interests, whether as community property or otherwise, if any, in the shares of
common stock of the Company.

 

 

Signature

INSTRUCTIONS: PLEASE DO NOT FILL IN ANY BLANKS OTHER THAN THE SIGNATURE LINE.
THE PURPOSE OF THIS ASSIGNMENT IS TO ENABLE THE COMPANY TO CANCEL SHARES OF
STOCK IN CONNECTION WITH SHARE WITHHOLDING FOR SATISFACTION OF TAX WITHHOLDING,
AS APPLICABLE, AT SUCH TIME AS ANY SHARES OF STOCK ARE DELIVERED UNDER THE
AGREEMENT.